DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on May 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 5-7 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) previously submitted on 11/25/20, 12/3/20, 2/4/21, 4/7/21, 8/9/21, 9/6/21, 10/3/21, 2/27/22, 3/15/22, 3/23/22, 4/5/22, and 5/2/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 9 and 12 are objected to because of the following informalities:  Claims 9 and 12 refer to Tables within the claims.
MPEP 2173.05(s)     Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of reference characters in a claim.
MPEP: 2173 also states that claims must particularly point out and distinctly claim the Invention.  The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.  In claim 28, Tables 3 and 4 contain bacteria and fungi and there is no practical way of defining the invention clearly.
Applicant is requested to amend the claims to recite bacteria and fungi from tables into the claims.  Therefore, claim 9 and claim 12 recites Tables 3, 4, 8, 9, 13, 14, 18 and 19 contain bacteria and fungi and there is no practical way of defining the invention clearly.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3-4 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 289).
Claims 9 and 12 are drawn to the composition of claim 1, wherein said bacterial strain or said functional homolog exhibits: (i) growth inhibitory effects against bacteria and fungi, as shown in Tables 3, 4, 8, 9, 13, 14, 18 and 19 and the composition of claim 1, wherein the bacterial strain or functional homolog of same exhibits growth inhibitory effects against bacteria and fungi, as shown in Tables 3, 4, 8, 9, 13, 14, 18 and 19.
Claims are  interpreted to encompass any  homologs of  Bacillus subtilis 281, having been deposited as KCTC 13468BP ( 70 % DNA-DNA relatedness to the deposited strain)  and  97%  identical  to the nucleic acid sequence set forth in SEQ ID NO: 4 , viewed as homologs/variants of  Bacillus subtilis 281 respectively and will be referred to “homologs/variants of  Bacillus subtilis 281” in the action that is protective against any and all pathogenic bacteria and/or fungi. Thus, the scope of the claims includes a genus of “homologs/variants of Bacillus subtilis 281” and the genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  The specification describes only Bacillus subtilis 281, having been deposited as KCTC 13468BP;  Bacillus subtilis 3, has been deposited as KCTC 13467BP; and a sample of Bacillus amyloliquefaciens 298, has been deposited as KCTC 13469BP.
The examples do not disclose the  diverse genus since it encompasses homologs/variants of Bacillus subtilis 281 having been deposited as KCTC 13468BP; 
Bacillus subtilis 3 having been deposited as KCTC 13467BP; and/or Bacillus amyloliquefaciens 298, having been deposited as KCTC 13469BP. The specification does not place any structure, chemical or functional limitations on the embraced by “homologs/variants of Bacillus subtilis 281, of Bacillus subtilis 281; Bacillus subtilis; and/or Bacillus amyloliquefaciens 298.
” The recitation of ‘homologs/variants” does not convey a common structure or function and is not so defined in the specification. The specification and the claim do not provide any guidance on the structure of the homologs/variants of “homologs/variants of Bacillus subtilis 281, of Bacillus subtilis 281; Bacillus subtilis; and/or Bacillus amyloliquefaciens 298 and what changes can or cannot be made. 
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Furthermore, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the homologs/variants of “homologs/variants of Bacillus subtilis 281, of Bacillus subtilis 281; Bacillus subtilis; and/or Bacillus amyloliquefaciens 298 as claimed does not distinguish a particular homolog/variant from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Structural features that could distinguish homologs/variants of “homologs/variants of Bacillus subtilis 281, of Bacillus subtilis 281; Bacillus subtilis; and/or Bacillus amyloliquefaciens 298 in the genus from others in the bacterial class are missing from the disclosure and the claims.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of homologs/variants of Bacillus subtilis 281, of Bacillus subtilis 281; Bacillus subtilis; and/or Bacillus amyloliquefaciens 298 that function equivalently.  One of skill in the art would reasonable conclude that the disclosure of a single disclosure of Bacillus subtilis 281, of Bacillus subtilis 281; Bacillus subtilis; and/or Bacillus amyloliquefaciens 298 does not provide a representative number of homologs/variants to describe the claimed genus. As such, generic sequences that are unrelated via structure and function are highly variant and not conveyed by way of written description by the specification at the time of filing.  As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed homologs/variants of Bacillus subtilis 281, of Bacillus subtilis 281; Bacillus subtilis; and/or Bacillus amyloliquefaciens 298 as instantly claimed.  
Therefore, only the deposited strains of Bacillus subtilis 281, of Bacillus subtilis 281; Bacillus subtilis; and/or Bacillus amyloliquefaciens 298; but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.  Claims 1, 3-4 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1, 3-4 and 8-15 are determined to be directed to natural products. The rationale for this determination is explained below.
The claims are drawn to a composition comprising at least two bacterial strains selected from the group consisting of Bacillus subtilis 281, Bacillus subtilis 3, Bacillus amyloliquefaciens 298 and a functional homolog of any of the preceding, wherein the composition does not comprise more than 5 different species of microbes, wherein:
a sample of Bacillus subtilis 281, has been deposited as KCTC 13468BP at the Korean Collection for Type Cultures; a sample of Bacillus subtilis 3, has been deposited as KCTC 13467BP at the Korean Collection for Type Cultures; and a sample of Bacillus amyloliquefaciens 298, has been deposited as KCTC 13469BP at the Korean Collection for Type Cultures.
 B. subtilis is found in soil and the gastrointestinal tract of ruminants and humans. Bacillus amyloliquefaciens (BAA) is a type of bacterium that is found in soils throughout the world and also on dried foods and fresh produce. Functional homologs can also be naturally found. Thus, all of the ingredients are therefore not markedly different from their counterparts found in nature. 
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring 
Bacillus subtilis and Bacillus amyloliquefaciens ttogether as a composition; the composition does not change the structure of the naturally occurring Bacillus subtilis and Bacillus amyloliquefaciens.
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims drawn to characteristic of the Bacillus subtilis and Bacillus amyloliquefaciens
are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 3-4 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al., (CN 107567493 published January 2018; priority to Jan 2015).  
The claims are drawn to a composition comprising at least two bacterial strains selected from the group consisting of Bacillus subtilis 281, Bacillus subtilis 3, Bacillus amyloliquefaciens 298 and a functional homolog of any of the preceding, wherein the composition does not comprise more than 5 different species of microbes, wherein:
a sample of Bacillus subtilis 281, has been deposited as KCTC 13468BP at the Korean Collection for Type Cultures; a sample of Bacillus subtilis 3, has been deposited as KCTC 13467BP at the Korean Collection for Type Cultures; and a sample of Bacillus amyloliquefaciens 298, has been deposited as KCTC 13469BP at the Korean Collection for Type Cultures.
	Lewis et al., disclose A Bacillus strain characterized in: i) having deposit accession number DSM 29870 or a strain having all of the identifying characteristics of Bacillus DSM 29870 or a mutant thereof; ii) having deposit accession number DSM 29869 or a strain having all of the identifying characteristics of Bacillus DSM 29869 or a mutant thereof; iii) having deposit accession number DSM 29871 or a strain having all of the identifying characteristics of Bacillus DSM 29871 or a mutant thereof; or iv) having deposit accession number DSM 29872 or a strain having all of the identifying characteristics of Bacillus DSM 29872 or a mutant thereof. 

The Bacillus strains are  characterized in that: i) the Bacillus strain is non-hemolytic,
ii) the Bacillus strain has antimicrobial activity against Clostridium perfringens and iii) the Bacillus strain improves body weight gain and/or feed conversion rate in chickens fed with the Bacillus strain and  iii) the Bacillus strain is sensitive to at least seven such as eight of the antibiotics selected from the group consisting of Vancomycin, Clindamycin, Chloramphenicol, Gentamicin, Kanamycin, Streptomycin, Erythromycin and Tetracycline [Manufacturing].  The 16S DNA is shown in SEQ ID NOs: 1-7.  Lewis et al., disclose biologically pure cultures.  Hemolysis is the breakdown of red blood cells. The ability of bacterial colonies to induce hemolysis when grown on blood agar is used to classify bacterial strains into hemolytic and non-hemolytic strains [Definitions].  The European Production Efficacy Factor is a way of comparing the live-bird performance of flocks. This single-figure facilitates comparison of performance within and among farms and can be used to assess environmental, climatic and managemental variables. The EPEF is calculated as [(liveability (%) x Liveweight (kg)) / (Age at depletion (days) x FCR)] x 100, wherein livability is the percentage of birds alive at slaughter, Liveweight is the average weight of the birds at slaughter, age of depletion is the age of the birds at slaughter and FCR is the feed conversion ratio at slaughter [Definitions].  
Since the Patent Office does not have the facilities for examining and comparing applicants’ functional homologs with the Bacillus strains of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed strains of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Therefore Lewis et al., teach a composition comprising at least two bacterial strains selected from the group consisting of functional homologs Bacillus subtilis 281, Bacillus subtilis 3, Bacillus amyloliquefaciens 298, wherein the composition does not comprise more than 5 different species of microbes. 

Claim Rejections - 35 USC § 102
8.	Claim(s) 1, 3-4 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taghavi et al., (US Pat Pub 20160183538 published June  2016; priority to Dec 2014).  
The claims are drawn to a composition comprising at least two bacterial strains selected from the group consisting of Bacillus subtilis 281, Bacillus subtilis 3, Bacillus amyloliquefaciens 298 and a functional homolog of any of the preceding, wherein the composition does not comprise more than 5 different species of microbes, wherein:
a sample of Bacillus subtilis 281, has been deposited as KCTC 13468BP at the Korean Collection for Type Cultures; a sample of Bacillus subtilis 3, has been deposited as KCTC 13467BP at the Korean Collection for Type Cultures; and a sample of Bacillus amyloliquefaciens 298, has been deposited as KCTC 13469BP at the Korean Collection for Type Cultures.
Taghavi et al., disclose a composition for benefiting plant growth and/or plant health, the composition comprising: a biologically pure culture of Bacillus amyloliquefaciens RTI301 deposited as ATCC No. PTA-121165, or a mutant thereof having all the identifying characteristics thereof; and
a biologically pure culture of Bacillus subtilis RTI477 deposited as ATCC No. PTA-121167, or a mutant thereof having all the identifying characteristics thereof {claim 1].  The combination having growth promoting activity and activity against plant pathogens. The compositions containing the RTI301 and RTI477 strains are useful for benefiting plant growth and/or conferring protection against a pathogenic infection when applied to plant roots, seeds, callus tissue, grafts, and cuttings. Synergistic results are observed for the combination of the strains, and the combination of strains is useful to increase yield [abstract]. 
Without being limited to any particular mechanism of action, one mode of action is proposed as follows to explain the observed differences in strain compatibility. Based on the genome sequences of the three strains tested (i.e., RTI301, RTI472, and RTI477), these strains were all predicted to produce the antagonistic compounds bacilysin, bacillaene, difficidin, and bacillomycin. However, while both Bacillus amyloliquefaciens RTI301 and Bacillus subtilis RTI477 possess the gene for synthesis of subtilosin, this gene is absent in the genome of Bacillus amyloliquefaciens RTI472. Subtilosin is a bacteriocin, a class of proteinaceous toxins produced by bacteria to inhibit the growth of similar or closely related bacterial strain(s). Therefore, it was postulated that the subtilosin synthesized by Bacillus amyloliquefaciens RTI301 could be the inhibitor of the growth of Bacillus amyloliquefaciens RTI472. In contrast, the Bacillus subtilis RTI477 strain is not inhibited by RTI301, because the RTI477 strain produces its own subtilosin and is thus resistant to the compound [para 39]. Further sequence analysis of the genome of the Bacillus amyloliquefaciens RTI301 strain revealed that this strain has genes related to a number of biosynthetic pathways for production of molecules having antimicrobial properties. These include the biosynthetic pathways for subtilosin, surfactin, iturin, fengycins, amylocyclicin, difficidin, bacilysin, bacillomycin, and bacillaene. In addition, genes related to lantibiotic biosynthesis were discovered in the RTI301 strain, for which there are no homologues in the other closely related Bacillus amyloliquefaciens strains. This is illustrated in FIG. 1, which shows a schematic diagram of the genomic organization surrounding and including the lantibiotic biosynthesis operon found in Bacillus amyloliquefaciens RTI301. In FIG. 1, the top set of arrows represents protein coding regions for the RTI301 strain with relative direction of transcription indicated [para 109]. Taghavi et al., disclose  inoculation with the combination of RTI301 and RTI477 (ratio 1:1) resulted for the concentrations of 1×106 CFU/ml and 1×107 CFU/ml in an improvement in root development, with the most consistent results observed for the concentration of 1×106 CFU/ml [para. 129].  
.Since the Patent Office does not have the facilities for examining and comparing applicants’ functional homologs with the Bacillus strains of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed strains of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Therefore Taghavi et al., teach a composition comprising at least two bacterial strains selected from the group consisting of functional homologs Bacillus subtilis 281, Bacillus subtilis 3, Bacillus amyloliquefaciens 298, wherein the composition does not comprise more than 5 different species of microbes. 

Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. WO 2016118864 teach Bacillus strains which improves health and performance of production animals wherein the compositions comprising the Bacillus strains which are is non-hemolytic;  have antimicrobial activity against Clostridium perfringens, wherein the Bacillus strain is a Bacillus subtilis strain and/or  a Bacillus amyloliquefaciens strain.  WO 2016118850 teach an animal feed composition further comprises a bacterium from one or more of the following strains of Bacillus amyloliquefaciens, Bacillus subtilis, Bacillus pumilus, Bacillus polymyxa, Bacillus licheniformis, Bacillus megaterium, Bacillus coagulans, Bacillus circulans, or any combination thereof.

Conclusion
10. No clams allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645